Citation Nr: 0026096	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
headaches.

2.  Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1973 to December 
1991.  He had prior unverified active service of 5 years, 3 
months and 7 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran's case was remanded for 
further development in May 1996 and is again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The claims of entitlement to service connection for 
sinusitis with headaches and chest pain are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis with headaches is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for chest 
pain is not well grounded.  38 U.S.C.A. § 5107.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMRs) for the periods 
from May 1962 to April 1967 and from October 1972 to December 
1991 reflect several instances of treatment for nasal-related 
problems, to include upper respiratory infections (URIs).  
However, there was no diagnosis of sinusitis.  The veteran 
did undergo a septoplasty in June 1991 to repair a deviated 
nasal septum (DNS) with 85% obstruction on the right.  There 
was no indication that the surgery was related to any type of 
sinus problem.  The veteran was also evaluated on several 
occasions for complaints of chest pain dating back to the 
1970's.  Clinical entries, as well as notations on a number 
of physical examinations, did not note an etiology for the 
complaints; however, it was opined that the pain was not 
cardiac-related.  No diagnosis was recorded.  

Associated with the claims file are private treatment records 
from Loveland Medical Center (Loveland) for the period from 
May 1992 to February 1993.  They reflect that the veteran was 
evaluated for sinus-related complaints in May and October 
1992, respectively.  However, no specific diagnosis was 
provided.  Paranasal and sinus x-rays, dated in September 
1992, were interpreted to be radiographically unremarkable 
with no evidence of sinusitis.  The records do not show any 
evaluation or treatment for complaints of chest pain.

The veteran was afforded several VA examinations in February 
1993; however, only the general medical examination report is 
pertinent to the veteran's claims.  The report noted a 
history of chest pain for years but the veteran could not 
recall the last time that he had chest pain.  The examiner 
noted a history of complaints of chest pain with an 
unremarkable examination.  An electrocardiogram (EKG) was 
normal.  In regard to sinusitis he said that had had 
sinusitis with morning headaches for a long time.  He had had 
nose surgery in 1991 but still had headaches.  X-rays of the 
sinuses were interpreted as normal.   No acute problem was 
noted in regard to the veteran's sinuses.

Associated with the claims file are additional treatment 
records from Loveland through April 1993.  A chest x-ray, 
dated in February 1993, was interpreted as normal.

Associated with the claims file are additional treatment 
records from Loveland for the period from February 1997 to 
July 1997.  The records reflect that the veteran underwent 
surgery to treat his sleep apnea.  The physical findings 
noted that the veteran had no complaints of discharge or 
obstruction in regard to his nose.  He also had no complaints 
of chest pain.  An EKG, dated in June 1998, was interpreted 
as normal.

The veteran was afforded a VA respiratory examination in 
February 1998.  The veteran complained of some morning chest 
pain.  A chest x-ray was normal.  There were no findings or 
diagnoses made relative to either sinusitis or chest pain.  

The results of a February 1998 ears, nose, and throat (ENT) 
examination noted an extensive review of the veteran's SMRs 
and private treatment records.  The diagnoses were negative 
infection in the nose or sinuses, and status postnasal 
septoplasty and turbinate reduction, 
uvulopalatopharyngoplasty, advancement done for obstructive 
sleep apnea problem.

The veteran was afforded a VA cardiology examination in 
February 1998.  The veteran gave a history of chest pain 
dating back to the 1970's.  He denied any dyspnea on exertion 
and no diaphoresis.  He said that his chest pain was usually 
relieved with Motrin.  The examiner noted that an EKG from 
February 1998 was normal.  The veteran also underwent stress 
testing using the Bruce Protocol.  There were no arrhythmias 
and overall the test was considered a negative stress test.  
The diagnosis was atypical chest pain strongly suggestive of 
non-cardiac etiology.  The most likely causes could be 
related to sleep apnea, gastrointestinal (GI) etiology or 
even musculoskeletal.  However, it was impossible to pinpoint 
one out of the three.

The veteran was also afforded an orthopedic examination in 
February 1998.  The examiner noted the veteran's complaints 
of chest pain.  The diagnosis as far as the veteran's chronic 
and recurrent anterior chest wall pain was discomfort of 
unknown etiology.  The examiner stated that no 
musculoskeletal problems could be found to account for the 
pain.  An overuse etiology could account for the pain but 
this was no substantiated by history.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime or peacetime service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection for sinusitis and chest pain.  In this 
regard, the veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

In this case, the veteran was evaluated for complaints of 
chest pain as early as the 1970's.  However no diagnosis was 
ever provided and the etiology of the chest pain complaints 
remained in question up until the veteran's retirement in 
December 1991.  The various VA examinations have not 
documented any particular condition related to the veteran's 
complaints of chest pain.  He has been evaluated by 
cardiology, orthopedics, and respiratory specialists.  He has 
undergone x-rays, EKGs, stress testing and a myocardial 
perfusion scan.  All of which has failed to discern any 
identifiable condition or etiology for the veteran's 
intermittent complaints.  The private treatment records do 
not show any treatment or diagnosis related to chest pain 
complaints.

Regarding the sinuses, the SMRs do not reflect a diagnosis of 
sinusitis or other similar type of disorder.  The veteran was 
treated for nasal congestion and URIs on a number of 
occasions over his years of service.  However, no underlying 
chronic disorder was identified.  

The VA examinations have also failed to provide a diagnosis 
of a sinus-related disorder.  X-rays of the sinuses have been 
normal.  Further, the private treatment records do not 
reflect any diagnosis of sinusitis.  Sinus x-rays from 
Loveland were also negative.

The veteran has failed to provide any evidence of a 
disability involving his claimed chest pain and sinusitis.  
As noted before, his subjective complaints have been 
evaluated but no diagnosis provided.  In regard to chest 
pain, the only "disorder" identified is pain.  The Board 
notes "that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Absent proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..." Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has not provided such 
medical opinions.  The assertions of a lay party on matters 
of medical causation or diagnosis are not sufficient to make 
a claim well grounded.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, without competent evidence of current 
disorders, and competent evidence linking the disorders to 
service these claims must be denied as not well grounded.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).



ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for chest pain is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 3 -


